Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ION EXCHANGE MEMBRANE SUITABLE FOR REDOX FLOW BATTERY
Examiner: Adam Arciero	SN: 16/865,576	Art Unit: 1727          October 21, 2021

DETAILED ACTION
The Application filed on May 04, 2020 has been received.  Claims 1-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2017/0137952 A1).
As to Claims 1-4, 11-13, Kaneko et al. discloses a fluorinated polymer membrane that comprises groups convertible to sulfonic acid functional groups which are converted to sulfonic acid functional groups by contacting the precursor membrane with an aqueous alkaline solution of water, dimethyl sulfoxide and potassium hydroxide (paragraphs [0060, 0067, 0087 and 0242].  Kaneko et al. discloses the same materials and method of making as the claimed invention.  Kaneko et al. does not specifically disclose the claimed characteristics regarding the distance and diameter of the ionic clusters of the membrane.  However, it is the position of the Office that the claimed characteristics of the membrane are inherent given that the materials and method of making the membrane of the claimed invention and the prior art are the same.  See MPEP 2112.
As to Claims 6-7, Kaneko et al. discloses wherein the fluorinated polymer comprises tetrafluoroethylene and a monomer having sulfonic acid functional groups (paragraphs [0057, 0169).
As to Claim 10, Kaneko et al. discloses wherein the membrane comprises a reinforcing material (paragraph [0088]).
As to Claim 14, the membrane of Kaneko is fully configured to be used as a membrane for a redox flow battery.  The use of the membrane does not limit the structure of the claimed membrane.  See MPEP 2111.02.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2017/0137952 A1).
As to Claim 5, Kaneko et al. teaches wherein the thickness of the membrane is from 40-200 microns which overlaps with the claimed range (paragraphs [0088-0090]).  Kaneko et al. further recognizes the thickness of the membrane to be a result-effective variable in forming a membrane with optimized strength and membrane resistance will be suppressed sufficiently low (paragraph [0089]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.04, II, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the membrane of Kaneko et al. to fall within the claimed range because Kaneko et al. teaches that a membrane with sufficient strength and membrane resistance can be obtained (paragraph [0089]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kaneko, does not specifically disclose, teach, or fairly suggest the claimed fluorine-containing monomer having sulfonic acid functional groups represented by formula (1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727